               In the United States District Court
               for the Southern District of Georgia
                       Brunswick Division
                                                                            FILED
                                                                     Scott L. Poff, Clerk
                                                                  United States District Court
    MARVIN B. SMITH, III AND SHARON
                                                              By casbell at 5:41 pm, Mar 30, 2020
    H. SMITH,

         Appellants,                               No. 2:19—CV-74

         v.

    M. DELORES MURPHY, COHATE AND
    COMPANY, P.C., ZACHARY HARRIS,
    AND SAMUEL COHATE.

         Defendants.

                                     ORDER

        This matter is before the Court on an appeal by Marvin and

Sharon Smith (“the Smiths”) of an Order from the United States

Bankruptcy Court for the Southern District of Georgia denying the

Smiths’       “Emergency   Motion   for   Enforcement    of     the            Discharge

Injunction and/or Automatic Stay and Motion for Contempt.” See

Smith et al v. M. Delores Murphy et al., No. 07-bk-20244, Dkt. No.

756. 1 This appeal arises out of a long history of litigation

concerning property that the Smiths previously owned on Saint

Simons Island, Georgia (the “Property”). The Court will assume the

parties’ familiarity with the lengthy background and procedural



1The procedural history of this case involves interrelated filings from multiple
dockets. For clarity, the Court will cite to the case number of a given case
before identifying the docket entry. If no case number is specified, the docket
entry cited is the entry for the appeal at bar.
history of this case, which is set forth in more detail in this

Court’s order in Smith et al v. Murphy, No. 2:19-cv-75, Dkt. No.

18.

      As an initial matter, the Court notes that in August 2017,

the Smiths filed a motion in their underlying bankruptcy action

seeking to enforce the automatic bankruptcy stay against Delores

Murphy for similar reasons to those set forth in the matter

appealed to the Court here. No. 07-bk-20244, Dkt. No. 733. In

January 2018, the bankruptcy court denied the Smiths’ motion,

finding that “[p]arties cannot seek injunctive or declaratory

relief by motion.” No. 07-bk-20244, Dkt. No. 750. The Smiths did

not appeal. Accordingly, to the extent that the Smiths are seeking

injunctive   relief   enforcing   the   automatic   stay   through   this

motion, they are collaterally estopped from doing so pursuant to

the bankruptcy court’s order. In re Halpern, 810 F.3d 1061, 1064

(11th Cir. 1987) (finding that collateral estoppel applies where

an identical issue was actually litigated and necessarily decided

in an earlier action).

      As it concerns the Smiths’ alternate theory of recovery—the

request for contempt sanctions—the Court rejects this claim for

the same reason set forth in its order affirming the bankruptcy

court’s dismissal of the Adversary Proceeding; that is, the Court

finds that the bankruptcy court lacked subject matter jurisdiction

to enforce the automatic stay against Delores Murphy after the


                                   2
Property was abandoned from the bankruptcy estate and the estate

was declared fully administered. See No. 2:19-cv-75, Dkt. No. 18. 2

The fact that the Smiths seek to add the attorneys and law firm

representing Murphy as respondents here does not effect this

analysis.

     The    only    additional     claim    in   this    matter   that   was   not

addressed in the Court’s order on the Adversary Proceeding is that

Murphy and her attorneys violated the discharge injunction. This

argument is plainly meritless. The discharge injunction enjoins

“the commencement or continuation of an action, the employment of

process, or an act, to collect, recover, or offset any such debt

as a personal liability of the debtor.” 11 U.S.C. § 524. The test

adopted     by   the   Eleventh    Circuit       for    determining   whether    a

creditor’s action violated a discharge order is “whether the

objective effect of the creditor’s action is to pressure a debtor

to repay a discharged debt.” Green Point Credit, LLC v. McClean

(In re McClean), 794 F.3d 1313, 1322 (11th Cir. 2015). It is

axiomatic that for a creditor to run afoul of the discharge order,

they must actually be a creditor of the debtor’s personal debt.

Here, neither Delores Murphy nor her attorneys were creditors of

the Smiths at the time their debt was discharged. Though they may


2 That order   also addresses other extraneous arguments that the Smiths made in
their appeal    on the Adversary Proceeding, which they have again made on this
appeal, e.g.    that they were denied the opportunity to conduct discovery. The
Court adopts   its reasoning from that order in rejecting those arguments again
here.


                                        3
have become—in some sense—creditors of the Smiths by obtaining a

judgment   against   them—those   judgments   were   secured   after   the

Smiths’ discharge from bankruptcy in June 2016. See No. 2:19cv75,

Dkt. No. 7-2 at 67-74 (action for temporary restraining order filed

in February 2017); see also No. 2:19cv75, Dkt. No. 7-2 at 33-35

(counterclaim by Delores Murphy filed in May 2017). Accordingly,

none of the respondents before the Court here could have violated

the discharge order.

                              CONCLUSION

     For the reasons stated above, the bankruptcy court’s order,

No. 07-bk-20244, Dkt. No. 756, is AFFIRMED. The Clerk is DIRECTED

to DISMISS the appeal.

     SO ORDERED, this 30th day of March, 2020.




                                                                _
                                       HON. LISA GODBEY WOOD, JUDGE
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




                                   4
